Name: Commission Regulation (EEC) No 1695/90 of 21 June 1990 on arrangements for imports into the Community of certain textile products (category 26) originating in Pakistan
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  international trade
 Date Published: nan

 No L 158/10 Official Journal of the European Communities 23 . 6 . 90 COMMISSION REGULATION (EEC) No 1695/90 of 21 June 1990 on arrangements for imports into the Community of certain textile products (category 26) originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 915/90 (2), and in particular Article 11 thereof, Whereas that an agreement on the trade in textile products between the European Economic Community and Pakistan was initialled on 12 September 1986 and was applied provisionally from 1 January 1987 by the Council Decision 37/457/EEC (3) ; Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Pakistan and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits, may be established ; whereas imports into the Community of textile products of category 26 specified in the Annex hereto and originating in Pakistan exceeded the level referred to in paragraph 2 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Pakistan was notified on 23 March 1990 of a request for consultations ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantita ­ tive limits for the years 1990 and 1991 ; Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation ^ of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of such products shipped from Pakistan to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Pakistan to the Community on or after 23 March 1990, and released for free circulation, shall be deducted from the quantita ­ tive limit laid down, annexed to the present Regulation . This limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in accor ­ dance with Annex VI to the said Regulation ; Whereas the products in question exported from Pakistan between 23 March 1990 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1 990 ; Whereas this : quantitative limit should not prevent the importation of products covered by it shipped from Pakistan to the Community before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1991 . 0 OJ No L 387, 31 . 12. 1986, p. 42. O OJ No L 94, 11 . 4. 1990, p . 5 . (3) OJ No L 255, 5 . 9 . 1987, p . 1 . 23 . 6 . 90 Official Journal of the European Communities No L 158/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1990. For the Commission Frans ANDRIESSEN Vice-President ANNEX Units MemberStates . Quantitative limits from 23 March to 3 1 December 1 990Category CN code Description Third country 26 PakistanWomen's or girls dresses, of wool, of cotton or man-made fibres 1 000 pieces 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 D 823 F 2 438 I 430 BNL 302 UK 3 026 IRL 23 DK 83 GR 53 ES 317 PT 53 EEC 7 548 Quantitative limits from 1 January to 31 December 1991 Pakistan 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 1 279 3 149 669 470 3 909 35 130 82 477 82 10 282